DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/729500 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both disclose a diaphragm made of a polymer layer and a porous damping material layer with the porous damping material layer embedded in the polymer material layer with the pending claim being broader in nature than the copending claim.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Specification
The disclosure is objected to because of the following informalities: On page 1, line 23 the word “pint” appears to be a spelling error. The examiner believes the word should be “point”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


             Claims 1, 3-6 and 8-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takayama et al. (JP 59210791 using an English machine translation).
             Regarding claim 1, Takayama discloses a diaphragm (Fig. 2) comprising: a polymer layer made of a polymer material (a first polymer substrate material (3) made of polymer material such as acrylic system copolymer synthetic resin. See abstract and a second polymer substrate material (3’) made of polymer material such as acrylic system copolymer synthetic resin, see abstract); a porous damping (foam) material layer (1) made of porous damping material (1 has pores 6); wherein the porous damping substrate material layer (1) is embedded in the polymer material layer (the first polymer substrate material (3) and / or the second polymer substrate material (3’) are at least partially embedded in the porous damping substrate material (Figs. 2C-D and Abstract: “the adhesives 3, 3' are impregnated in the minute holes 6”).
             Regarding claim 3, Takayama further discloses the polymer material layer comprises a first surface and a second surface opposite to the first surface, the porous damping material layer is disposed between the first surface and the second surface ((Fig. 2).
             Regarding claim 4, Takayama further discloses the porous damping material layer (1) comprises a first side surface close to the first surface (side nearest 3), a second is side surface having a backside opposite to a backside of the first side surface (side nearest 3’) (Fig. 2); the 
             Regarding claim 5, Takayama further discloses the first polymer material layer, the second polymer material layer, and the polymer material embedded layer are integrally assembled (Inherent, polymer layers are embedded into the damping material to form a single non-separable unit.)  
             Regarding claims 6 and 8-10, Takayama further discloses the polymer material layer is made of at least one of silicone rubber, thermoplastic elastomer, thermoplastic polyurethane elastomer rubber, polyetheretherketone, and polyethylene terephthalate (Translation paragraph 0001; thermoplastic material with a relatively large specific elastic modulus).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claims 2 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Takayama et al. in view of Cheng et al. U.S. Patent Application Publication No. 2019/0149924 A1.
Regarding claim 2, Takayama does not expressly disclose a thickness of the polymer material layer is greater than a thickness of the porous damping material layer. In a related field of endeavor, Cheng discloses a diaphragm wherein a sum of the thickness of the first polymer substrate plate and the thickness of the second polymer substrate plate is greater than a thickness of the porous damping substrate plate (paragraph 0029: thermoplastic elastomer (i.e. polymer) layer has thickness of most preferably 10 pm to 50 pm; paragraph 0030: damping layer has thickness of most preferably 2 pm to 50 pm; therefore the polymer layers of 50pm and 50pm  is greater than 50pm for the damping layer). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a total thickness of the polymer layer(s) greater than a thickness of the porous damping substrate plate as taught by Cheng in the diaphragm of Takayama to avoid, regarding the polymer layers, if the thickness of thermoplastic elastomer layer is less than 5 pm, the strength of the diaphragm product is insufficient; and/or if the thickness is larger than 100 pm, the vibration mass is too large, and/or the sensitivity loss of the product is too large, and/or the vibration space is weakened (See Cheng paragraph 0029) and to avoid, regarding the damper layer, if the thickness is larger than 100 pm, the resilience of the diaphragm becomes worse, and/or the strength of the diaphragm decreases, and/or if the thickness is less than 1 pm, the adhesive force is weak, and/or the damping performance is insufficient See (Cheng paragraph  0030).
             Regarding claim 7, the combination of Takayama in view of Checg further discloses the polymer material layer is made of at least one of silicone rubber, thermoplastic elastomer, .
            Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of  Takayama in view of Cheng as applied to claim 7 above, and further in view of Qui Chinese Patent Application No. (CN 208337866 U).
             Regarding claim 12, the combination of Takayama in view of Cheng does not expressly disclose the porous damping material layer is made of at least one material of polyphthalamide and polyetherketone. However, the use of polyphthalamide and polyetherketone material as damping material is well-known in the art.  In a related field of endeavor, Qui discloses a diaphragm (Fig. 1) comprising a polymer layer made of a polymer material (Qiu discloses a diaphragm substrate material (30) having a first polymer substrate material made of polymer material, a second polymer substrate material (20) made of polymer material (translation paragraph 0023), and a porous damping substrate material (10) made of porous damping material made of at least one material of polyphthalamide and polyetherketone (Qui translation paragraph 10, PEEK- polyetherketone). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to utilize a polyetherketone material for the damping layer in the diaphragm of the combination of Takayama in view of Cheng to perform the simple substitution of one damping substrate material for another to obtain predictable results of a layer that performs damping. See MPEP § 2143(B).
             Claim 11 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Takayama as applied to claim 1 above, and further in view of Qui.
Regarding claims 11-15, Takayama does not expressly disclose the porous damping material layer is made of at least one material of polyphthalamide and polyetherketone. However, the use of polyphthalamide and polyetherketone material as damping material is well-known in the art.  In a related field of endeavor, Qui discloses a diaphragm (Fig. 1) comprising a polymer layer made of a polymer material (Qiu discloses a diaphragm substrate material (30) having a first polymer substrate material made of polymer material, a second polymer substrate material (20) made of polymer material (translation paragraph 0023), and a porous damping substrate material (10) made of porous damping material made of at least one material of polyphthalamide and polyetherketone (Qui translation paragraph 10, PEEK- polyetherketone). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to utilize a polyetherketone material for the damping layer in the diaphragm of Takayama to perform the simple substitution of one damping substrate material for another to obtain predictable results of a layer that performs damping. See MPEP § 2143(B).
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Takayama as applied to claim1 above, and further in view of Booth et al. U.S. Patent Application Publication No. 2010/0224437 A1.
Regarding claim 16, Takayama discloses a method for manufacturing a diaphragm comprising steps of: preparing a polymer substrate plate and a porous damping substrate plate, respectively; stacking and fixing the polymer substrate plate and the porous damping substrate plate (Fig. 2). Takayama does not expressly disclose the fixing is accomplished by high temperature molding. However, the use of high temperature molding is well-known in the art as taught by Booth (a polymer layer (paragraph 0064) is fixed to a damping layer by high temperature molding (paragraph 0055; using a heated compression mold). Therefore, it would .
             Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Takayama as applied to claim 1 above, and further in view of Shen U.S. Patent Application Publication No. 2011/0272208 A1.
             Regarding claim 17, Takayama discloses a diaphragm as claimed. Takayama does not expressly disclose a speaker, comprises: a magnetic circuit system; a vibration system; a frame provided with an accommodation cavity for receiving the magnetic circuit system and the vibration system; wherein the vibration system comprises a diaphragm connected to the top of the frame. However, standard speaker constructions are well-known in the art. In a related field of endeavor, Shen discloses a speaker comprising a magnetic circuit system (17-magnetic circuit); a vibration system (15-voice coil); a frame (11-housing or base member) provided with an accommodation cavity for receiving the magnetic circuit system and the vibration system, wherein the vibration system comprises a diaphragm connected to the top of the frame (Shen Fig. 2 and paragraph 0011). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to utilize a standard speaker construction as taught by Shen with the diaphragm of Takayama to provide a complete acoustic device for producing an audio output.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN ENSEY whose telephone number is (571)272-7496.  The examiner can normally be reached on Monday, Tuesday, Thursday, Friday 7:00-3:30 Wednesday - Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on 571-272-7547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Any response to this action should be mailed to:
                        Commissioner of Patents and Trademarks
                        P.O. Box 1450
                        Alexandria, Va.  22313-1450
        Or faxed to:
                    (571) 273-8300, for formal communications intended for entry and for 
                     informal or draft communications, please label “PROPOSED” or “DRAFT”.
                                Hand-delivered responses should be brought to: 

                         Customer Service Window 
                         Randolph Building 
                         401 Dulany Street 
                         Arlington, VA 22314

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/BRIAN ENSEY/Primary Examiner, Art Unit 2653                                                                                                                                                                                                        27 February 2021